Citation Nr: 1230507	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy Reserves from March 1965 to January 1967.  He had active duty for training (ACDUTRA) from June 13, 1965 to July 9, 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which confirmed and continued the previous denials of service connection for hypertension and blackout spells/petit mal seizures, and denied service connection for PTSD and a mental condition, to include bipolar disorder.  In June 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in June 2006.

In August 2009, the Board reopened the Veteran's previously denied claims of entitlement to service connection for hypertension and epilepsy and remanded the reopened claims and the claim for service connection for an acquired psychiatric disorder to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding VA and private treatment records and providing the Veteran with VA examinations to evaluate his hypertension, epilepsy, and acquired psychiatric disorder.  In September 2010, the Board denied the Veteran's claim for service connection for epilepsy and again remanded his claims for service connection for hypertension and an acquired psychiatric disorder to the AMC for additional development, including providing notice compliant with 38 C.F.R. § 3.304(f)(4) and obtaining an addendum opinion for the Veteran's hypertension claim.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and requested that the Veteran identify any outstanding private treatment records in an October 2009 letter.  The Veteran did not identify any such records.  Additionally, the AMC provided the Veteran with a VA examination for his acquired psychiatric disorder in February 2010 and for his hypertension in February 2010 with an October 2010 addendum opinion.  Finally, the AMC provided the Veteran with 38 C.F.R. § 3.304(f)(4) compliant notice in an October 2010 letter.  These matters are once again before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2006, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

As required by the September 2010 Board remand, the AMC readjudicated the Veteran's claims in an October 2011 supplemental statement of the case.  The AMC then sent this supplemental statement of the case to the Veteran at his address of record.  However, this communication from VA to the Veteran's address was returned by the United States Postal Service (USPS) with a forwarding address.  There is no indication in the claims file that the AMC attempted to resend the supplemental statement of the case to the forwarding address provided by the USPS.  Due process requires that the case be remanded so that the AMC may attempt to send the Veteran a copy of the October 2011 supplemental statement of the case at the forwarding address provided by the USPS.

Accordingly, the case is REMANDED for the following action:

The AMC should send a copy of the October 2011 supplemental statement of the case to the forwarding address provided by the United States Postal Service.  If this copy of the supplemental statement of the case is also returned as undeliverable, the AMC should attempt to obtain a current mailing address and/or contact information, to include by contacting the Veteran's representative and the United States Postal Service.  The AMC should also attempt to contact the Veteran at any phone numbers or contact points of record in order to obtain a current mailing address and/or other contact information.  If the AMC is unable to obtain the Veteran's current contact information, this should be noted in the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

